DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Status of the Claims
Claims 1-16 and 18-24 are pending. Claims 1, 12 and 16 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 01/27/2021 containing amendments and remarks to the claims.
The rejection of claim 16 under 35 U.S.C. 112(d) is withdrawn due to amendments made to the claim. 

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
On pages 8-11, the Applicant argues that the prior art of record fails to disclose or suggest adjusting the alkylatable aromatic compound to a pre-reaction temperature that is below a desired reaction temperature prior to introducing the catalyst and adjusting the olefin to a second pre-reaction temperature that is below the desired reaction temperature prior to introducing the catalyst as stated in independent claims 1 and 12. The Applicant argues that the claimed pre-reaction temperatures are temperature prior to the reaction starting and that the prior art reference Luo discloses a heat exchanger that maintains the desired reaction temperature of the reaction and does not adjust the alkylatable aromatic compound and olefin to pre-reaction temperatures. Lastly, the Applicant argues that Hervert and Anderson do not teach cooling the reactants to pre-reaction temperatures before the reaction beings and only discloses using pre-cooled reactants in order to maintain a desired reaction temperature. 
The Examiner does not find the Applicant’s arguments persuasive. The claims as amended require that the adjusting to pre-reaction temperatures occurs prior to introducing catalyst, and do not require that the adjusting to pre-reaction temperature occur within the loop reactor or after the alkylatable aromatic compound and olefin are introduced. While the claims recite introducing an alkylatable aromatic compound and an olefin, the process does not necessarily require and limit the adjustment to pre-reaction temperatures to occurring within the loop reactor or after introducing into the loop reactor because in view of the amendments to the claims, the adjusting steps as claimed are recited as occurring prior to introducing the catalyst, while the claim recites introducing a catalyst before the adjusting steps. As such, the claimed steps do not appear to be limited to the order in which they are presented. Additionally, the Applicant’s specification discloses that adjusting may occur prior to introducing the reactants to the reactor (see paragraph [0052]). 
As acknowledged by the Applicant, Hervert and Anderson teach that alkylation is an exothermic reaction and controlling the reaction temperature by precooling the reactants is known in the alkylation art for absorbing heat and preventing undesirable side reactions. Therefore, it would be obvious for one having ordinary skill in the art to modify the process Luo by adjusting the temperature of the reactants to pre-reaction temperatures prior to introducing the reactants in view of the teachings of Hervert and Anderson and it would merely involve applying a known technique of adjusting reactants to pre-reaction temperatures below that of the reaction temperature to an alkylation process to yield predictable results. 
The Examiner notes that the Applicant argues that the prior art teaches the purpose of pre-cooling reactants is to maintain the desired reaction temperature and does not teach adding pre-cooled reactants prior to the reaction starting. However, the Applicant’s argument is not found to be persuasive because if the reactants are pre-cooled prior to introducing, then the precooling is occurring before the reaction starts and before introduction of the catalyst, as the reactants are yet to be added to the reactor for the reaction to start. As such, precooling reactants is considered to read on adjusting the alkylatable aromatic compound and olefin to pre-reaction temperatures below that of the desired reaction temperature prior to introducing the catalyst and prior to initially contacting the catalyst and olefin. 
The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-14, 18, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0001255 A1), in view of Hervert (U.S. Patent No. 3,489,818) and Anderson (U.S. Patent No. 3,755,492).
With regard to claims 1 and 9, Luo teaches a process for alkylation of olefins with aromatics in the presence of a catalyst ([0092]) comprising the following:
a) introducing a hydrocarbon feed 301 and catalyst feed 403 ([0055]-[0056]). Luo teaches that the reactants for alkylation include olefins and isoparaffins ([0087]), and further teaches that when the alkylation is aromatic alkylation the reactants are olefins and aromatics ([0092]), and also teaches that the hydrocarbon feed for alkylation may comprise both olefins and isoparaffins when the alkylation is paraffin alkylation ([0056]).
Therefore, one of ordinary skill in the art would understand that because the hydrocarbon feed includes paraffins and olefins when the reaction is paraffin alkylation, the hydrocarbon feed includes aromatics and olefins when the alkylation is aromatic alkylation with olefins, and thus Luo teaches the addition of olefins, aromatics, and catalyst. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the aromatic hydrocarbons with the olefins in the feed 403 to the reactor when the reaction is aromatic alkylation, because Luo teaches that the reactants are olefins and paraffins for alkylation, that the feed 403 comprises both reactants, and that for aromatic alkylation, the reactants are olefins and aromatics ([0092]), absent any evidence to the contrary.
b) adding the catalyst feed 403 to the loop and passing the catalyst feed 403 and the effluent 206 through a heat exchanger 408 ([0055], Fig. 2) where the effluent comprises unreacted hydrocarbons ([0039]), and the catalyst and olefin are contacted under conditions to control the temperature of the reaction of the catalyst and olefin by contacting the catalyst and olefin at a point before the catalyst and olefin pass through the heat exchanger, as claimed in claims 1 and 9.
c) mixing the catalyst and unreacted hydrocarbons ([0006]).
d) maintaining the reactor comprising the feeds at a desired reactor temperature after contacting the catalyst and olefin ([0107]).
Luo does not appear to explicitly disclose adjusting the alkylatable aromatic compound to a pre-reaction temperature that is below the desired reaction temperature prior to introducing the catalyst, adjusting the olefin to a second pre-reaction temperature that is below the desired reaction temperature prior to introducing the catalyst, and wherein the adjusting the olefin to a second pre-reaction temperature occurs before the step of initially contacting the catalyst and olefin under conditions to control the temperature of the catalyst and olefin. 
However, Hervert, directed to temperature control of alkylation reactions, teaches that alkylation reaction are exothermic, that reaction temperature may be controlled by addition of precooled catalyst and/or reactants to absorb heat, and that reactants existing below the reaction temperature are added to maintain the temperature of the alkylation reaction (col. 2, lines 16-20; col. 3, lines 45-48). Hervert is considered to reasonably suggest that adjusting the reactants by precooling to a temperature below the reaction temperature is known in the art for exothermic alkylation reactions in order to maintain reaction temperature.
Anderson, directed to exothermic alkylation, discloses that it is well known in the prior art that alkylation reactions are exothermic and maintaining reaction temperature during alkylation is necessary to prevent undesirable side reactions (col. 2, lines 19-40). Anderson teaches that reaction mixture including reactants and catalysts are cooled to a temperature slightly below that of the reaction mixture to act as a heat sink to withdraw heat (col. 2, lines 30-34). Anderson further discloses that when olefin rich feed is introduced into alkylation processes and exposed to acidic catalysts, there is an instantaneous high rate of reaction because there is a lack of sufficient time for the temperature of the olefin feed to come to thermal equilibrium (col. 7, lines 15-21). During the initial period, large amounts of undesirable products are formed due to high reaction rates and temperatures (col. 7, lines 27-40). Anderson teaches that by providing the olefin feed at a temperature below that of the reaction mixture, the initial temperature rise and reaction rate may be controlled as the lower temperature olefin reactant acts as a heat sink, absorbing heat produced without developing an undesirably high initial temperature (col. 7, lines 15-54). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the aromatic alkylation process of Luo by adjusting the alkylatable aromatic compound and olefin to pre-reaction temperatures below the reaction temperature prior to introducing the catalyst and before initially contacting the catalyst and olefin as taught by Hervert and Anderson because Hervert and Anderson teach that alkylation is an exothermic reaction and controlling the reaction temperature by precooling the reactants, especially prior to contacting the acidic catalyst, is known in the alkylation art for absorbing heat and preventing undesirable side reactions, and this merely involves applying a known technique of adjusting reactants to pre-reaction temperatures below that of the reaction temperature to an alkylation process to yield predictable results. 

With regard to claims 2 and 3, Luo teaches that the catalyst is an acidic ionic liquid catalyst comprising aluminum chloride ([0106]).

With regards to claims 4 and 5, Luo teaches the method for alkylation of aromatics with olefins above ([0092]).
Luo does not specify the aromatic compound which is alkylated. Thus, one of ordinary skill in the art would look to similar prior art reactions to determine known compounds for alkylation.
Hervert, directed to alkylation reactions, teaches that aromatic alkylation may involve reacting aromatic compounds such as benzene, ethylbenzene, xylenes, toluene, butylbenzene, and naphthalene (col. 4, lines 35-58). Hervert further discloses that the alkylatable aromatic compound may comprise dialkyl aromatic compounds such as pentadecyl toluene which reads on the substituted aromatic compound recited in claim 5 (col. 4, lines 45-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alkylatable aromatic compounds of Hervert as the aromatic compound for alkylation of Luo, because Luo teaches that the process is useful for alkylation of aromatics with olefins, but does not specify which aromatics can be used, and Hervert teaches a similar reaction of alkylation of aromatics with olefins, and specifies known alkylatable aromatics compounds in the art. 

With regard to claims 6 and 7, Luo teaches the method for alkylation of aromatics with olefins above ([0092]).
Luo does not specify the olefin which is used to alkylate the aromatics. Thus, one of ordinary skill in the art would look to similar prior art reactions to determine known olefins for alkylation.
Hervert, directed to alkylation reactions, teaches that aromatic alkylation may involve reacting alkylating agents including mono-olefins and poly-olefins, wherein mono-olefins may include C3-C8 olefins (col. 4, lines 66-72). While Hervert does not appear to explicitly disclose a C14 to C60 olefin, Hervert discloses poly-olefins and therefore one of ordinary skill would reasonable conclude that Hervert contemplates olefins with longer carbon chains, such as C8 or higher or C14-C60, which would merely involve oligomerized/polymerized mono-olefins. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alkylating agents of Hervert as the alkylating agents for alkylation of Luo, because Luo teaches that the process is useful for alkylation of aromatics with olefins, but does not specify which olefins can be used, and Hervert teaches a similar reaction of alkylation of aromatics with olefins, and specifies known alkylating agents in the art. 

With regards to claim 11, Hervert and Anderson both disclose precooling the reactants to a temperature below the reaction temperature as discussed above. Luo also teaches cooling the effluent comprising unreacted hydrocarbons mixed with the catalyst ([0029]). 
Luo, Hervert and Anderson, do not specify to what temperature the reactants and catalyst are cooled.
However, the temperature of the reactants and catalyst are taught to affect the initial temperature rise and reaction rate during exothermic alkylation by acting as a heat sink as discussed above. Since the prior art suggests pre-cooling the reactants and catalyst to a temperature slightly below the reaction temperature and the temperature of the reactants and catalysts are reasonably taught as being result effective variables, it would be obvious for one ordinary skill in the art to determine the workable range of temperatures to pre-cool the reactants and catalyst based on the desired amount of heat to be absorbed and in order to control reaction temperature through routine experimentation. 

With regard to claims 12 and 19, a process for alkylation of olefins with aromatics in the presence of a catalyst ([0092]) comprising the following:
a) providing a reactor in fluid communication with a circulation loop (loop reactor) ([0018], Fig. 2) where the loop comprises a reactor 200 in fluid communication with a heat exchanger 408 ([0054]-[0055]) such that a fluid is circulated through the heat exchanger and back to the reactor.
b) introducing a hydrocarbon feed 301 and catalyst feed 403 ([0055]-[0056]). Luo teaches that the reactants for alkylation include olefins and isoparaffins ([0087]), further teaches that when the alkylation is aromatic alkylation the reactants are olefins and aromatics ([0092]), and also teaches that the hydrocarbon feed for alkylation may comprise both olefins and isoparaffins when the alkylation is paraffin alkylation ([0056]).
Therefore, one of ordinary skill in the art would understand that because the hydrocarbon feed includes paraffins and olefins when the reaction is paraffin alkylation, the hydrocarbon feed includes aromatics and olefins when the alkylation is aromatic alkylation with olefins, and thus Luo teaches the addition of olefins, aromatics, and catalyst.
c) adding the catalyst feed 403 to the effluent 206 and passing them together through a heat exchanger 408 ([0055], Fig. 2) where the effluent comprises unreacted hydrocarbons ([0039]) and adding the catalyst feed is equivalent to contacting the catalyst and olefin in the conduit from the reaction chamber to the heat exchanger by adding the catalyst to the conduit, as claimed in instant claims 12 and 19.
d) Luo does not explicitly teach circulating the alkylatable compound, the olefin, and the catalyst through the reactor. However, Luo clearly teaches that the reactor and heat exchanger form a circulation loop 400 ([0054]) and that the catalyst and hydrocarbon feeds are added to the system ([0056]). Thus, one of ordinary skill in the art would understand that the hydrocarbons and catalyst are circulated in the loop reactor, as claimed.
e) maintaining the reactor comprising the feeds at a desired reactor temperature ([0107]).
Luo does not appear to explicitly disclose adjusting the alkylatable aromatic compound to a pre-reaction temperature that is below the desired reaction temperature prior to introducing the catalyst, adjusting the olefin to a second pre-reaction temperature that is below the desired reaction temperature prior to introducing the catalyst, and wherein the adjusting the olefin to a second pre-reaction temperature occurs before the step of initially contacting the catalyst and olefin under conditions to control the temperature of the catalyst and olefin. 
However, Hervert, directed to temperature control of alkylation reactions, teaches that alkylation reaction are exothermic, that reaction temperature may be controlled by addition of precooled catalyst and/or reactants to absorb heat, and that reactants existing below the reaction temperature are added to maintain the temperature of the alkylation reaction (col. 2, lines 16-20; col. 3, lines 45-48). Hervert is considered to reasonably suggest that adjusting the reactants by precooling to a temperature below the reaction temperature is known in the art for exothermic alkylation reactions in order to maintain reaction temperature.
Anderson, directed to exothermic alkylation, discloses that it is well known in the prior art that alkylation reactions are exothermic and maintaining reaction temperature during alkylation is necessary to prevent undesirable side reactions (col. 2, lines 19-40). Anderson teaches that reaction mixture including reactants and catalysts are cooled to a temperature slightly below that of the reaction mixture to act as a heat sink to withdraw heat (col. 2, lines 30-34). Anderson further discloses that when olefin rich feed is introduced into alkylation processes and exposed to acidic catalysts, there is an instantaneous high rate of reaction because there is a lack of sufficient time for the temperature of the olefin feed to come to thermal equilibrium (col. 7, lines 15-21). During the initial period, large amounts of undesirable products are formed due to high reaction rates and temperatures (col. 7, lines 27-40). Anderson teaches that by providing the olefin feed at a temperature below that of the reaction mixture, the initial temperature rise and reaction rate may be controlled as the lower temperature olefin reactant acts as a heat sink, absorbing heat produced without developing an undesirably high initial temperature (col. 7, lines 15-54). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the aromatic alkylation process of Luo by adjusting the alkylatable aromatic compound and olefin to pre-reaction temperatures below the reaction temperature prior to introducing the catalyst and before initially contacting the catalyst and olefin as taught by Hervert and Anderson because Hervert and Anderson teach that alkylation is an exothermic reaction and controlling the reaction temperature by precooling the reactants, especially the olefin alkylating agent prior to contacting the acidic catalyst, is known in the alkylation art for absorbing heat and preventing undesirable side reactions, and this merely involves applying a known technique of adjusting reactants to pre-reaction temperatures below that of the reaction temperature to an alkylation process to yield predictable results. 

With regard to claim 13, Luo further teaches mixing the catalyst and unreacted hydrocarbons in the system (loop reactor) ([0006]).

With regard to claim 14, Luo teaches that the system (loop reactor) further comprises a pump 406 ([0055], Fig. 2).

With regards to claim 18, Hervert and Anderson both disclose precooling the reactants to a temperature below the reaction temperature as discussed above. Luo also teaches cooling the effluent comprising unreacted hydrocarbons mixed with the catalyst ([0029]). 
Luo, Hervert and Anderson, do not specify to what temperature the reactants and catalyst are cooled.
However, the temperature of the reactants and catalyst are taught to affect the initial temperature rise and reaction rate during exothermic alkylation by acting as a heat sink as discussed above. Since the prior art suggests pre-cooling the reactants and catalyst to a temperature slightly below the reaction temperature and the temperature of the reactants and catalysts are reasonably taught as being result effective variables, it would be obvious for one ordinary skill in the art to determine the workable range of temperatures to pre-cool the reactants and catalyst based on the desired amount of heat to be absorbed and in order to control reaction temperature through routine experimentation. 

With regard to claim 22, Luo teaches that the catalyst is an acidic ionic liquid catalyst ([0106]).

With regards to claim 23, Luo teaches the method for alkylation of aromatics with olefins above ([0092]).
Luo does not specify the aromatic compound which is alkylated. Thus, one of ordinary skill in the art would look to similar prior art reactions to determine known compounds for alkylation.
Hervert, directed to alkylation reactions, teaches that aromatic alkylation may involve reacting aromatic compounds such as benzene, ethylbenzene, xylenes, toluene, butylbenzene, and naphthalene (col. 4, lines 35-58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alkylatable aromatic compounds of Hervert as the aromatic compound for alkylation of Luo, because Luo teaches that the process is useful for alkylation of aromatics with olefins, but does not specify which aromatics can be used, and Hervert teaches a similar reaction of alkylation of aromatics with olefins, and specifies known alkylatable aromatics compounds in the art. 

With regard to claim 24, Luo teaches the method for alkylation of aromatics with olefins above ([0092]).
Luo does not specify the olefin which is used to alkylate the aromatics. Thus, one of ordinary skill in the art would look to similar prior art reactions to determine known olefins for alkylation.
Hervert, directed to alkylation reactions, teaches that aromatic alkylation may involve reacting alkylating agents including mono-olefins and poly-olefins, wherein mono-olefins may include C3-C8 olefins (col. 4, lines 66-72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alkylating agents of Hervert as the alkylating agents for alkylation of Luo, because Luo teaches that the process is useful for alkylation of aromatics with olefins, but does not specify which olefins can be used, and Hervert teaches a similar reaction of alkylation of aromatics with olefins, and specifies known alkylating agents in the art. 

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0001255), Hervert (U.S. Patent No. 3,489,818) and Anderson (U.S. Patent No. 3,755,492), as applied to claims 1 and 12 above, and further in view of Huff et al. (US 6,111,159).
With regard to claims 8 and 21, Luo teaches the method of alkylation of aromatics with olefins above ([0092]).
Luo fails to teach introducing a diluent.
Huff teaches a method for alkylation of aromatics with olefins (column 1, lines 32-33). Huff further teaches that paraffins can be included in the olefin feedstock as a diluent, where the diluent helps manage the heat produced by exothermic aromatic alkylation reactions (column 8, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a diluent to the method of Luo as taught by Huff, because Luo and Huff each teach aromatic alkylation with olefins, and Huff teaches that adding a diluent to the feed helps manage the heat produced by the exothermic aromatic alkylation reactions (column 8, lines 23-37).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0001255), Hervert (U.S. Patent No. 3,489,818) and Anderson (U.S. Patent No. 3,755,492), as applied to claim 1 above, and further in view of Aldridge et al. (US 3,014,081).
With regard to claim 10, Luo teaches the method of alkylation of aromatics with olefins above ([0092]).
Luo is silent with regard to contacting the olefin and catalyst incrementally over a period of 1 to 120 minutes.
Aldridge teaches a method for synthesis of alkylated aromatic compounds from olefins and aromatics (column 1, lines 10-15). Aldridge further teaches that the olefin and/or catalyst may be added in small increments throughout the reaction, where the reaction time is 30 to 120 minutes and that such addition avoids uncontrollable polymerization (column 2, lines 46-49 and 54-57). This is within the range of 1 to 120 minutes of instant claim 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the catalyst and/or olefin of Luo incrementally over a period of 30 to 120 minutes as taught by Aldridge, because both Luo and Aldridge teach alkylation of aromatics with olefins, and Aldridge teaches that adding the olefins and/or catalyst incrementally is known and avoids uncontrollable olefin polymerization (column 2, lines 46-49).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0001255), Hervert (U.S. Patent No. 3,489,818) and Anderson (U.S. Patent No. 3,755,492), as applied to claim 12 above, and further in view of Smith et al. (US 2,988,580).
With regard to claim 20, Luo teaches the method of alkylation of aromatics with olefins above ([0092]).
Luo is silent with regard to adding olefin to the circulation loop before the heat exchanger.
Smith teaches a method for alkylation with a liquid catalyst (column 1, lines 11-13). Smith further teaches that the hydrocarbons fed into the alkylation zone are pre-cooled by passing through a heat exchanger (column 2, lines 55-57 and 61-62) and that the pre-cooling allows for maintaining a desired low alkylation temperature and drying the olefinic feed (column 2, lines 63-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add additional olefin feed to the circulation loop before the heat exchanger of Luo, because Luo and Smith each teach alkylation with a liquid catalyst where the system comprises a heat exchanger prior to a reaction chamber, and Smith teaches that adding olefin which is pre-cooled by passing through the heat exchanger allows for maintaining a desired low alkylation temperature and drying the olefinic feed (column 2, lines 63-68).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a method as recited in claim 12 wherein adjusting the alkylatable aromatic compound and olefin to pre-reaction temperatures that are below the desired reaction temperature prior to introducing the catalyst comprises circulating the alkylatable aromatic compound through the heat exchanger prior to introducing the catalyst into the loop reactor as recited in claims 15 and 16. Specifically, no prior art appears to teach or suggest a loop reactor comprising a reaction chamber and heat exchanger, wherein the heat exchanger is utilized to adjust the temperature of the alkylatable aromatic compound and olefin to a pre-reaction temperature below a desired reaction temperature prior to introducing the catalyst. 
The closest prior art of record, Luo et al. (US 2016/0001255 A1), teaches a process for alkylation of olefins with aromatics in the presence of a catalysts comprising 
a) providing a reactor in fluid communication with a circulation loop (loop reactor) ([0018], Fig. 2) where the loop comprises a reactor 200 in fluid communication with a heat exchanger 408 ([0054]-[0055]) such that a fluid is circulated through the heat exchanger and back to the reactor.
b) introducing a hydrocarbon feed 301 and catalyst feed 403 ([0055]-[0056]). Luo teaches that the reactants for alkylation include olefins and isoparaffins ([0087]), further teaches that when the alkylation is aromatic alkylation the reactants are olefins and aromatics ([0092]).
c) adding the catalyst feed 403 to the effluent 206 and passing them together through a heat exchanger 408 ([0055]; Fig. 2) where the effluent comprises unreacted hydrocarbons ([0039]). The heat exchanger cools the effluent ([0029]), which is equivalent to adjusting the temperature of the alkylatable aromatic compound, olefin and catalyst to a pre-reaction temperature that is below the desired reaction temperature by passing through the heat exchanger. 
However, Luo differs from the claimed invention in that Luo teaches that the heat exchanger adjusts unreacted hydrocarbons and the catalyst, in order to maintain the desired reaction temperature of the reaction, and does not disclose or suggest that the heat exchanger could be used and should be used to cool the alkylatable aromatic compound and olefin prior to the reaction starting (i.e. prior to introducing the catalyst to the loop reactor). Cycling the alkylatable aromatic compound and olefin through the loop reactor and specifically the heat exchanger within the loop reactor to adjust the reactants to pre-reaction temperatures prior to introduction of the catalyst and the reaction starting does not appear to be disclosed or suggested in the prior art. The prior art discloses using the heat exchanger to maintain desired temperatures throughout the reaction and not for pre-cooling. As such, claims 15 and 16 are indicted as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772